Citation Nr: 1201619	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from January 1984 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board observes that a note in the file indicates that the Veteran was unable to attend a September 2010 Board video hearing due to illness.  Neither the Veteran nor his representative (including in the detailed November 2011 written brief presentation) has requested that another hearing be scheduled.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently in receipt of a TDIU, effective April 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to July 12, 2010 RO correspondence, the Veteran submitted a statement, received in August 2010, that identified additional medical evidence pertinent to the Veteran's appeal.  The Veteran's August 2010 letter appeared to reference both VA and non-VA evidence not currently of record.  As for VA evidence, the Veteran seemed to be referencing a February 13, 2010 VA examination that is not associated with the claims file.

As the specifics of the evidence identified in the Veteran's August 2010 letter is not entirely clear, the AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for the disability on appeal that are not currently of record.  The Board notes in passing that it appears the last VA medical record associated with the claims file is dated in March 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers (not already of record), VA and non-VA, from whom he has received treatment for syphilis and syphilis-related disorders.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

2.  Determine if a VA examination was conducted in February 2010 and, if so, associate the examination report with the claims folder.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


